Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Hofbauer on 3/9/2021.

The application has been amended as follows: 
IN THE CLAIMS dated 1/13/2021

Claim 1. A damper assembly for use with an exhaust port formed in an upper wall of a kitchen exhaust hood to control the egress of exhaust gasses from said exhaust hood through said exhaust port, the damper assembly comprising: a mounting plate having a central opening passing therethrough, said mounting plate being removably attachable to the underside of said upper wall in sealed relationship thereto, with said central opening in fluid communication with said exhaust port; a damper plate mounted on the mounting plate for selective pivotal movement about a pivot axis in a first rotational direction between a first limit position whereat the damper plate is fully removed from occluding the central opening so as to permit the free flow of said exhaust gasses through said exhaust port towards a second limit position whereat the damper plate occludes the central opening to substantially restrict the flow of exhaust gas through said exhaust port, and in an opposite second rotational direction from said second limit position towards said first limit position; a drive housing [[attached]] uniformly formed [[to]] with the mounting plate, wherein said drive housing depends at least partially downwardly from said mounting plate; a drive shaft extending from said drive housing for operative connection to said damper plate to drive said pivotal movement thereof in 

Claim 3. The damper assembly of claim 2, wherein the exhaust hood define [[patentable subject matters]] a major axis and the pivot axis is parallel to said major axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/9/2021